DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Applicant’s claim set filed 4/23/2018 is under consideration. Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of the species of “Bacillus subtilis AQ713 strain with NRRL Accession No. B-21661”, “tefluthrin”, “inhibitors of the ergosterol biosynthesis”, “adjuvants”, “a foliar spray” and “reduced application rates required to reduce overall damage caused by insects, mites, nematodes and /or phytopathogens” the reply filed on 2/24/22 is acknowledged.
Claims 2, 4, 6-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/22. Claims 1, 3-5 and 8-14 are being considered on their merits.
Claim Objections
Claims 3-5 and 8-14 objected to because of the following informalities:  the claims improperly capitalize the term “claim” within the body of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-5, 8-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by David et al (WO2010128003 A2; reference N).
Regarding claims 1, 4 and 9, David teaches a method for increasing the vigor and/or crop yield of agricultural plants, wherein the plants or seeds of the plants are treated with an effective amount of a composition comprising the Bacillus subtilis strain with NRRL Accession No. B-21661 and other compounds including insecticides (see abstract). Regarding claims 1 and 5, David teaches an example wherein the other compound is tefluthrin (see page 6). Regarding claims 1 and 3, David teaches that the combination of Bacillus subtilis with the added compounds works to synergistically increase of a crop's vigor and yield (see page 10); this teaching reads on the passive result wherein the synergistic effect results in “reduced application rates required to reduce overall damage caused by insects, mites, nematodes and /or phytopathogens”. Regarding claim 1, David teaches adding further compounds active against harmful fungi (see page 26). Regarding claim 8, David teaches it is preferred that the application is carried out as a foliar treatment, and David provides an example wherein the foliar treatment is a foliar sprayer (see pages 28 and 40).  Regarding claims 11-12, David teaches the ratio of the Bacillus subtilis is added with the other compounds in a ratio in the range of 1000:1 to 1:1000 (see page 26). Regarding claim 13, David teaches including adjuvants to the composition (see page 34). Regarding claim 14, David teaches the plant maybe wheat, barley, rye, oats, millet, maize, cotton, soybeans, rice, potatoes, sunflower, coffee, tobacco, canola, beets, sugar cane, peanuts, tomato, cucumber, bean, onions, lettuce and ornamentals (see pages 19-20).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5 and 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over David et al (WO2010128003 A2; of record in IDS filed 1/28/2016) in view of Kubota et al (U.S. PGPUB 2003/0115794; reference A).
Regarding claims 1, 4 and 9, David teaches a method for increasing the vigor and/or crop yield of agricultural plants, wherein the plants or seeds of the plants are treated with an effective amount of a composition comprising the Bacillus subtilis strain with NRRL Accession No. B-21661 and other compounds including insecticides (see abstract). Regarding claims 1 and 5, David teaches an example wherein the other compound is tefluthrin (see page 6). Regarding claims 1 and 3, David teaches that the combination of Bacillus subtilis with the added compounds works to synergistically increase of a crop's vigor and yield (see page 10); this teaching reads on the passive result wherein the synergistic effect results in “reduced application rates required to reduce overall damage caused by insects, mites, nematodes and /or phytopathogens”. Regarding claim 1, David teaches adding further compounds active against harmful fungi (see page 26). Regarding claim 8, David teaches it is preferred that the application is carried out as a foliar treatment, and David provides an example wherein the foliar treatment is a foliar sprayer (see pages 28 and 40).  Regarding claims 11-12, David teaches the ratio of the Bacillus subtilis is added with the other compounds in a ratio in the range of 1000:1 to 1:1000 (see page 26). Regarding claim 13, David teaches including adjuvants to the composition (see page 34). Regarding claim 14, David teaches the plant maybe wheat, barley, rye, oats, millet, maize, cotton, soybeans, rice, potatoes, sunflower, coffee, tobacco, canola, beets, sugar cane, peanuts, tomato, cucumber, bean, onions, lettuce and ornamentals (see pages 19-20).

Regarding claim 10, Kubota teaches applying an ergosterol biosynthesis inhibitor to seeds as an anti-fungal disinfectant (see paragraphs [0004]-[0009]).
It would have been obvious to combine David and Kubota to include an inhibitor of the ergosterol biosynthesis in Davids treatment. A person of ordinary skill in the art would have had a reasonable expectation of success in including Kubota’s ergosterol biosynthesis inhibitor in David’s seed treatment composition because Kubota teaches ergosterol biosynthesis inhibitors are useful seed treatments. The skilled artisan would have been motivated to Kubota’s ergosterol biosynthesis inhibitor in David’s seed treatment composition because Kubota teaches applying an ergosterol biosynthesis inhibitor to seeds works to disinfect the seeds. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,968,097 in view of David et al (WO2010128003 A2). 
Patent No. 9,968,097 is drawn to a composition of Bacillus subtilis strain with NRRL Accession No. B-21661, a fungicide, and an adjuvant, and methods of using the composition. 
Patent No. 9,968,097 does not teach including the insecticide Tefluthrin in the composition, nor the ratio of Tefluthrin to Bacillus subtilis. 
David teaches a method for increasing the vigor and/or crop yield of agricultural plants, wherein the plants or seeds of the plants are treated with an effective amount of a composition comprising the Bacillus subtilis strain with NRRL Accession No. B-21661 and other compounds Bacillus subtilis with the added compounds is between 1000:1 to 1:1000 (see page 26). 
A person of ordinary skill in the art would have had a reasonable expectation of success in including David’s tefluthrin in ‘097’s seed treatment composition because David teaches tefluthrin is a useful seed treatment to combine with Bacillus subtilis. The skilled artisan would have been motivated to David’s tefluthrin in ‘097’s seed treatment composition because David specifically teaches the use of the combination to treat seeds. 
Claims 1, 3-5 and 8-14 are also rejected on the ground of nonstatutory double patenting as being unpatentable over: 
claims 1-6 of U.S. Patent No. 10306889,
claims 1-15 of U.S. Patent No. 9693565,
claims 1-14 of U.S. Patent No. 9585399,
claims 1-20 of U.S. Patent No. 10542757,
claims 1-20 of U.S. Patent No. 10064412,
claims 1-20 of U.S. Patent No. 9770034,
claims 1-18 of U.S. Patent No. 9737078,
claims 1-15 of U.S. Patent No. 9801387,
claims 1-15 of U.S. Patent No. 9907312,
claims 1-13 of U.S. Patent No. 9370188,
claims 1-13 of U.S. Patent No. 9497972,
claims 1-16 of U.S. Patent No. 9398770,
claims 1-17 of U.S. Patent No. 9433214 and
claims 1-12 of U.S. Patent No. 9364006,
when any of the patents are taken in view of David et al (WO2010128003 A2) for the same reasons as the rejection over 1-20 of U.S. Patent No. 9,968,097 in view of David et al (WO2010128003 A2) explained above. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653